           Case 3:20-cr-00006-RCJ-WGC Document 50 Filed 11/23/20 Page 1 of 3



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                         3:20-CR-006-RCJ-WGC

 8                  Plaintiff,                       Final Order of Forfeiture

 9          v.

10 FIDEL RODRIGUEZ,

11                  Defendant.

12          The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 924(d)(1)

14 with 28 U.S.C. § 2461(c); and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(A) with 28 U.S.C. §

15 2461(c) based upon the plea of guilty by Fidel Rodriguez to the criminal offenses, forfeiting

16 the property set forth in the Plea Agreement and the Forfeiture Allegations of the

17 Indictment and shown by the United States to have the requisite nexus to the offenses to

18 which Fidel Rodriguez pled guilty. Indictment, ECF No. 12; Plea Agreement, ECF No. 36;

19 Change of Plea, ECF No. 37; Preliminary Order of Forfeiture, ECF No. 41.

20          This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24          This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from August 2, 2020, through August 31, 2020, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

28 ECF No. 42-1, p. 5.
           Case 3:20-cr-00006-RCJ-WGC Document 50
                                               44 Filed 11/23/20
                                                        11/05/20 Page 2 of 3



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(A) with 28 U.S.C.

10   § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

11             1. SCCY, Model CPX3, .380 Caliber pistol, bearing serial number A000477; and

12             2. any and all compatible ammunition

13   (all of which constitutes property).

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

15   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

16   deposit, as well as any income derived as a result of the government’s management of any

17   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

18   disposed of according to law.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21          DATED the 23rd day of November, 2020.

22

23

24                                                ROBERT C. JONES
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      2
          Case 3:20-cr-00006-RCJ-WGC Document 50
                                              44 Filed 11/23/20
                                                       11/05/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   November 5, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
